UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.1 to FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 6, 2013 Intelligent Living Inc. (Exact name of registrant as specified in its charter) Nevada 000-26777 77-0532590 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 20801 Biscayne Blvd, Suite 403 Miami, FL 33180 (Address of Principal Executive Offices) (Zip Code) (Registrant’s telephone number, including area code) 200 S. Andrews Ave, Suite 703B Fort Lauderdale, FL 33301 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Election of Chief Strategy Officer On September 6, 2013, the Board of Directors approved the appointment of L. Josha Eikov as Chief Strategy Officer for the Company.On September 6, 2013, Mr. Eikov accepted the appointment and agreed to serve as Chief Strategy Officer for the Company.Mr. Eikov has agreed to be compensated $120,000 per year to serve as Chief Strategy Officer for the company. L. JOSH EIKOV Josh Eikov joins as Chief StrategyOfficer and is a technology and business strategist with over 20 years ofC-Level global strategic leadership in implementingturnarounds, creativelysolving problems, integrating acquisitions, developing sales forces, expandinggeographic coverage, and diversifying product and serviceofferings. Just priorto his engagement by Intelligent Living Inc. Mr. Eikov was the CEO and ManagingDirector of Baron General Capital LLC a merchant bankingand corporateconsultancy and CEO of Tranzistor Systems LLC. Previous to Baron General Joshhelped clients such as Target Email Direct a provider of interactiveand emailmarketing products and services in a turnaround and expansion program as theirInterim CTO and he was the Chief Strategist at eBRANDsolutions, abranding andmarketing firm that consulted to the Global 1000 on issues of eBusiness,product design, digital marketing and branding and international brandexpansion. Josh was the Founder and CEO of i-Titan Communications Networks, amanufacturer and designer of wireless broadband products. Josh attended EastStroudsburg University and the Advanced Management Program at HarvardUniversity and has a Certificate from the Executive ComplianceProgram atTulane Law School. Josh has also received a certificate in Negotiation from theUniversity of Windsor Law School. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: September 9, 2013 Intelligent Living Inc. By /s/Victoria Rudman Name: Victoria Rudman Title: Chief Executive Officer INDEX TO EXHIBITS ExhibitNo. Description
